Case: 2:20-cv-05854-EAS-CMV Doc #: 1-2 Filed: 11/10/20 Page: 1 of 41 PAGEID #: 10




    EXHIBIT A
          Franklin
        Case:      County Ohio Clerk of Courts
              2:20-cv-05854-EAS-CMV        Docof#:the
                                                    1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020 Oct 072 3:52
                                                                                   of 41  PAGEID #: 11
                                                                                        PM-20CV006581
OF273 - D77




                                        IN THE COURT OF COMMON PLEAS
                                            FRANKLIN COUNTY, OHIO

            CARDINAL HEALTH, INC.                              )
            7000 Cardinal Place                                )
            Dublin, Ohio 43017                                 )
                                                               )   Case No.
                           Plaintiff,                          )
                                                                   COMPLAINT FOR DECLARATORY
                                                               )
                   vs.                                             JUDGMENT
                                                               )
                                                               )   H - OTHER CIVIL
            NATIONAL UNION FIRE INSURANCE
                                                               )
            COMPANY OF PITTSBURGH, PA
                                                               )   JURY DEMAND ENDORSED HEREON
            70 Pine St.
                                                               )
            New York, NY 10270
                                                               )
                           Defendant.                          )
                                                               )

                                           PLAINTIFF'S COMPLAINT
                                         FOR DECLARATORY JUDGMENT

                  Plaintiff Cardinal Health, Inc., on its own behalf and on behalf of its insured subsidiaries

           or affiliates that have been named in the underlying Opioid Claims (as that term is defined

           herein), including but not limited to Cardinal Health 110, LLC (collectively "Cardinal Health"),

           for its complaint against defendant National Union Fire Insurance Company of Pittsburgh, PA,

           ("Defendant"), states as follows:

                                               NATURE OF THE ACTION

                  1.      This insurance coverage action concerns Defendant's obligations under certain

           commercial general liability insurance policies described below that cover "occurrences"

           resulting in bodily injury between June 30, 1999 and June 30, 2004 (the "Policies"). Cardinal

           Health has sought coverage under the Policies for claims and suits brought against Cardinal

           Health by governmental entities, Native American tribes, individuals, hospitals, and health and

           welfare plans, among others, arising from what is described as the "opioid epidemic"

           (collectively, the "Opioid Plaintiffs"). The Opioid Plaintiffs allege that they suffered
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                         Docof#:the
                   County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020      3 3:52
                                                                           Oct 07 of 41  PAGEID #: 12
                                                                                       PM-20CV006581
OF273 - D78




           compensatory and other loss and damages due to bodily injury, including the death, addiction, or

           other dependence or bodily injury of individuals, allegedly caused or contributed to by Cardinal

           Health's distribution of prescription opioid medications (the "Opioid Claims").

                  2.      Cardinal Health has incurred millions of dollars of defense costs while defending

           the Opioid Claims, and it has been sued in multiple state and federal jurisdictions. Cardinal

           Health has incurred a substantial portion of its defense costs to date in connection with the multi-

           district coordinated proceeding captioned National Prescription Opiate Litigation, Case No.

           1:17-MD-2804 (N.D. Ohio) (the "MDL"), including the claims by Cuyahoga and Summit

           Counties, Ohio (the Cuyahoga and Summit County claims were known as the "Track 1A cases").

           Given the large number of Opioid Claims, this action seeks a declaration with respect to certain

           exemplar lawsuits, as identified below (the "Exemplar Lawsuits") and the MDL. Cardinal

           Health has adopted this approach in order to conserve the parties' and the Court's resources and

           to foster a swift and efficient resolution of the parties' disputes, without prejudice to Cardinal

           Health's right to seek declarations and/or judgments as to any specific opioid lawsuit and any

           specific insurance policy as to which a dispute arises.

                  3.      Cardinal Health seeks a declaration that Defendant must defend Cardinal Health

           or pay its defense costs, on both a retrospective and a prospective basis in the Exemplar

           Lawsuits, including Cardinal Health's defense costs incurred in the MDL. As shown below, the

           Opioid Claims are at least potentially covered by the Policies and therefore Defendant must

           defend Cardinal Health in each of the Exemplar Lawsuits, including the MDL.

                  4.      Cardinal Health further seeks a declaration that it can satisfy the applicable

           retention of any triggered National Union policy of its choosing, and that upon doing so,

           National Union has a duty to defend (or pay for the defense of) the Opioid Claims until the limits
          Case: 2:20-cv-05854-EAS-CMV
            Franklin                         Docof#:the
                     County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                        Common             Page:
                                                                 Pleas- 2020      4 3:52
                                                                             Oct 07 of 41PM-20CV006581
                                                                                           PAGEID #: 13
OF273 -   D79




          of liability of the National Union Policy selected by Cardinal Health have been exhausted by

          indemnity payments.

                 5.      In addition, Cardinal Health seeks declarations establishing certain disputed terms

          of the National Union Policies, which affect the rights and obligations of Cardinal Health and

          Defendant.

                 6.      Finally, Cardinal Health seeks judicial determinations regarding its right to select

          the policy or policies that will respond to the Opioid Claims, and that it is not required to prorate

          defense costs among multiple policy years.

                 7.      Pending a determination on Cardinal Health's claims for declaratory relief, which

          will clarify and resolve certain disputes between the parties, Cardinal Health does not seek relief

          in the way of amounts it has or will incur for any settlements or judgments respecting the Opioid

          Claims, but reserves such claims for assertion at the appropriate time.

                                                       PARTIES

                 8.      Plaintiff Cardinal Health, Inc. is a publicly traded Ohio corporation headquartered

          in Franklin County, Ohio. Cardinal Health, Inc. does not itself distribute, dispense, or sell

          opioids or other prescription medications. Cardinal Health 110, LLC is a wholly owned

          subsidiary of Plaintiff Cardinal Health, Inc. and an insured under the policies issued by the

          Defendant. Cardinal Health 110, LLC distributes pharmaceutical products to licensed and

          registered pharmacies. Cardinal Health 110, LLC is a wholesale distributor of prescription

          medications, including opioids.

                 9.      Defendant National Union Fire Insurance Company of Pittsburgh, PA ("National

          Union") is a corporation with a place of business in New York. National Union issued

          commercial umbrella liability policies to Cardinal Health in Ohio, as described below. Upon
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                         Docof#:the
                   County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020      5 3:52
                                                                           Oct 07 of 41  PAGEID #: 14
                                                                                       PM-20CV006581
OF273 - D80




           information and belief, National Union is licensed to do business and does business as an insurer

           in Ohio.

                                              JURISDICTION AND VENUE

                  10.        At all relevant times, Defendant has regularly transacted business in Ohio and/or

           is licensed to do business in Ohio. The Policies were contracted for, issued, and delivered to

           Cardinal Health in Ohio. Accordingly, this Court has jurisdiction over Defendant because it

           regularly transacts business in Ohio, R.C. 2307.382(A)(1), and it contracted to insure risks of

           Cardinal Health in Ohio, R.C. 2307.382(A)(9).

                  11.        Cardinal Health seeks a declaration that the claims asserted against it in the

           Exemplar Lawsuits are within the defense obligation of the Defendant's policies. Accordingly,

           this Court has jurisdiction over this action under R.C. 2721.03, et seq., which provides this Court

           with exclusive jurisdiction over declaratory judgment proceedings.

                  12.        Venue is proper in Franklin County because all or part of the claim for relief arose

           in this County.

                         THE OPIOID LAWSUITS AND THE EXEMPLAR LAWSUITS

                  13.        The Opioid Claims pending against Cardinal Health are broadly distributed

           geographically and are proceeding according to various court schedules and procedures. At

           present, there are more than 3,200 separate cases filed in 51 state or federal jurisdictions. For

           those lawsuits pending in federal court, almost all of the cases have been consolidated for pretrial

           purposes in the MDL. In addition, there are numerous state court cases pending, some of which

           are consolidated on a statewide basis, including cases filed in the state courts of Alaska, Illinois,

           New York, Pennsylvania, Texas, and West Virginia. Hundreds of individual claims are the
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                         Docof#:the
                   County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020      6 3:52
                                                                           Oct 07 of 41  PAGEID #: 15
                                                                                       PM-20CV006581
OF273 - D81




           subject of lawsuits, including 112 class actions.' More than 200 entities such as hospitals,

           unions, and other third party payors have filed suit, and those cases include more than 25 class

           actions.

                  14.     In general, the Opioid Claims allege that Cardinal Health failed to appropriately

           report or detect orders of opioids that the underlying plaintiffs consider to have been suspicious

           or excessive, failed to take appropriate steps to stop such orders from being fulfilled, and failed

           to oppose the allegedly improper conduct of other underlying defendants in the Opioid Claims,

           or were in some way complicit with such underlying defendants.

                  The Exemplar Lawsuits

                  15.     For efficiency, Cardinal Health seeks a declaration as to its rights, and

           Defendant's obligations, regarding the Opioid Claims described more fully below. Collectively,

           these are called the "Exemplar Lawsuits" and are as follows:

                  a.      The County of Cuyahoga v. Purdue Pharma, L.P., et al., No. 17-OP-45004 (the

                          "Cuyahoga County lawsuit");

                  b.      The County of Summit, et al. v. Purdue Pharma, L.P., et al., No. 18-op-45090 (the

                          "Summit County lawsuit");

                  c.      The State of Ohio ex rel. DeWine v. McKesson Corporation, et al., CV

                          H20180055 (the "Ohio AG lawsuit");

                  d.      The People of the State of New York v. Purdue Pharma, L.P., et al., No.

                          400016/2018 (the "New York AG lawsuit");

                  e.      The County of Suffolk v. Purdue Pharma, L.P., et al., No. 400001/2017 (the

                          "Suffolk County lawsuit");


                   It is difficult to provide a precise number of individual claims because some lawsuits are
           individually filed, and others are apparent collective actions.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                         Docof#:the
                   County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020 Oct 077 3:52
                                                                                   of 41  PAGEID #: 16
                                                                                        PM-20CV006581
OF273 - D82



                  f.     The County of Nassau v. Purdue Pharma, L.P., et al., No. 400008/2017 (the

                         "Nassau County lawsuit");

                  g.     Mayor & City Council of Baltimore v. Purdue Pharma, L.P., et al., No. 24 C

                         18000515 (the "Baltimore City lawsuit");

                  h.     The City of Huntington v. AmerisourceBergen Drug Corp., et al., No. 3:17-01362

                         (the "City of Huntington lawsuit");

                  i.     Cabell County Commission v. AmerisourceBergen Drug Corp., et al., No. 3:17-

                         01665 (the "Cabell County lawsuit");

                  j.     The Cherokee Nation v. McKesson Corporation, et al., No. 6:18-cv-00056-RAW

                         (the "Cherokee Nation lawsuit");

                  k.     Rees v. McKesson Corporation, et al., No. 18-511 (the "Rees lawsuit");

                  1.     Tucson Medical Center v. Purdue Pharma, L.P., et al., No. 4:18-cv-00481-RCC

                         (the "Tucson Medical Center lawsuit");

                  m.     West Boca Medical Center, Inc. v. AmerisourceBergen Drug Corp., et al., No.

                         1:17-MD-2804 (the "West Boca lawsuit");

                  n.     Baptist Hospital, Inc., et al. v. McKesson Corporation, et al., No. 3:17-cv-816

                         (the "Baptist Hospital lawsuit");

                  o.     Drew Memorial Hospital, Inc. v. Purdue Pharma, L.P., et al., No. CV-2017-221-

                         3 (the "Drew Memorial Hospital lawsuit");

                  p.     Cleveland Bakers and Teamsters Health and Welfare Fund v. Purdue Pharma,

                         L.P., et al., No. 1:18-op-45432-DAP (the "Cleveland Bakers and Teamsters

                         lawsuit");
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                         Docof#:the
                   County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020      8 3:52
                                                                           Oct 07 of 41  PAGEID #: 17
                                                                                       PM-20CV006581
OF273 - D83




                  q.      United Food and Commercial Workers Union UFCW Local 1529 and Employers

                          Health and Welfare Plan and Trust v. McKesson Corporation, et al., No. 1:18-op-

                          45700-DAP (the "Local 1529 lawsuit").

                  16.     Cardinal Health will rely on the pleadings in these lawsuits for purposes of

           establishing its claims, but for convenience of reference, these lawsuits are divided below into

           four general categories: (1) Exemplar Governmental Entity Lawsuits; (2) Exemplar Native

           American Tribe Lawsuit; (3) Exemplar Individual Lawsuit; and (4) Exemplar Third Party

           Payor/Provider Lawsuits.

                  17.     Cardinal Health will rely on the full text of the policies and relevant pleadings in

           the Exemplar Lawsuits for purposes of this action, but recites below some allegations in the

           Exemplar Lawsuits to demonstrate its entitlement to the requested relief

                  a.      The Exemplar Governmental Entity Lawsuits

                  18.     Many of the Opioid Claims are claims by states, cities, counties, towns, and other

           governmental units asserting that Cardinal Health and others are responsible for amounts

           incurred by the plaintiffs due to bodily injury incurred by their respective residents. Collectively,

           all such cases are called the "Governmental Entity Lawsuits." Many of the Governmental Entity

           Lawsuits have been consolidated for pre-trial purposes in the MDL.

                  19.     Exemplars in this category are the Cuyahoga County lawsuit, the Summit County

           lawsuit, the Ohio AG lawsuit, the New York AG lawsuit, the Suffolk County lawsuit, the Nassau

           County lawsuit, the Baltimore City lawsuit, the City of Huntington lawsuit, and the Cabell

           County lawsuit (collectively, the "Exemplar Governmental Entity Lawsuits").

                  The Cuyahoga County Lawsuit

                  20.     The original and amended complaints filed by Cuyahoga County against Cardinal

           Health and others, and currently pending in the MDL, are replete with allegations that Cardinal
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                         Docof#:the
                   County Ohio Clerk of Courts      1-2 Filed: 11/10/20
                                                      Common             Page:
                                                               Pleas- 2020      9 3:52
                                                                           Oct 07 of 41  PAGEID #: 18
                                                                                       PM-20CV006581
OF273 - D84




           Health and the other defendants have caused bodily injury in Ohio and Cuyahoga county. E.g.,

           Exhibit 1, Third Amended Complaint at ¶¶ 659-710. And Cuyahoga County expressly alleged

           that Cardinal Health and the other defendants are directly responsible for monetary damages

           resulting from that bodily injury. Id. at ¶¶ 31-32 ("The distribution and diversion of opioids into

           Ohio and into Cuyahoga County and surrounding areas (collectively, 'Plaintiff's Community'),

           created the foreseeable opioid crisis and opioid public nuisance for which Plaintiff here seeks

           relief. Plaintiff directly and foreseeably sustained all economic damages alleged herein.

           Defendants' conduct has exacted a financial burden for which the Plaintiff seeks relief. These

           damages have been suffered, and continue to be suffered directly, by the Plaintiff").

                  21.     Cuyahoga County alleged that Cardinal Health's (and others') wrongful conduct

           caused injuries to Cuyahoga County including "[c]osts for providing healthcare and medical

           care . . . and other treatments for patients suffering from opioid-related addiction or disease,

           including overdoses and deaths," id. at ¶ 946(b), repeatedly referencing statistics on opioid

           prescriptions and overdoses since 1999, id. at ¶¶ 479, 483-84, 663, and statistics on opioid deaths

           since 2000, id. at ¶ 671. Cuyahoga County alleged that Cardinal Health's (and others') wrongful

           conduct resulted in a "dramatic increase in opioid abuse, addiction, overdose, and death." Id. at

           ¶ 661; see also id. at ¶ 14 ("Defendants have contributed substantially to the opioid crisis by

           selling and distributing far greater quantities of prescription opioids than they know could be

           necessary for legitimate medical uses . . . thereby exacerbating the oversupply of such drugs and

           fueling an illegal secondary market."). Cuyahoga County alleged that the defendants' wrongful

           conduct began in the late 1990s. Id. at ¶ 873 (alleging that the RICO Marketing Defendants

           engaged in wrongful conduct "[f]rom approximately the late 1990s to the present"); id. at 114

           (alleging that "the push to expand prescription opioid use began in the late 1990s").
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     103:52
                                                                          Oct 07 of 41 PAGEID #: 19
                                                                                     PM-20CV006581
OF273 - D85




                   The Summit County Lawsuit

                   22.     The claims in the Summit County lawsuit are similar to those asserted in the

           Cuyahoga County lawsuit. Like Cuyahoga County, Summit County relied on statistics

           concerning opioid overdoses and deaths since 1999, Exhibit 2, Third Amended Complaint at

              4-5, asserting that the allegedly wrongful conduct of Cardinal Health and others caused it to

           suffer injuries including "[c]osts for providing healthcare and medical care . . . and other

           treatments for patients suffering from opioid-related addiction or disease, including overdoses

           and deaths," id. at ¶ 903(b). Summit County based its claim on the alleged "push to expand

           prescription opioid use [that] began in the late 1990s." Id. at ¶ 4. That "push," according to the

           Summit County Complaint, was a joint effort of all the defendants, including Cardinal Health.

           See id. at III 543, 762.

                   The Ohio AG Lawsuit

                   23.     The complaint filed by the Ohio Attorney General is pending in Madison County,

           Ohio. Ohio alleges that the opioid epidemic started in the mid-1990s:

                           The use of opioids has grown exponentially nationwide over the
                           past two decades. Sales of these prescription drugs have
                           quadrupled since 1999 and they are now the most prescribed drugs
                           in the country. Overdose deaths from prescription opioids were
                           five times higher in 2016 than 1999, and 40% of all U.S. opioid
                           overdose deaths now involve a prescription opioid.



                           Since 2011, the death toll due to opioid use has only continued to
                           rise. In 2015, 22,598 people died from an opioid-related overdose.
                           In 2016, that number increased again to 32,445. Since 1999, the
                           number of opioid overdoses in the country has increased five-fold.

                           Ohio has been especially hard hit, with 2,875 prescription drug
                           overdose deaths in 2016, a staggering 60% increase over 2015.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     113:52
                                                                          Oct 07 of 41 PAGEID #: 20
                                                                                     PM-20CV006581
OF273 - D86




           Exhibit 3, Complaint at III 23, 25-26 (footnotes omitted). Ohio alleges that Cardinal Health and

           the other defendants "contributed to" the opioid epidemic by "distribut[ing] excessive amounts

           of prescription opioids." Id. at ¶ 122.

                   24.      While Ohio disclaims a right to recover "for" the bodily injury of its citizens, it

           expressly seeks to recover its own monetary damages due to the bodily injury to its citizens for

           which Cardinal Health and the other defendants allegedly are responsible. Id. at ¶ 137. For

           example, the State alleges:

                            As a direct and proximate result of the nuisance, the State has
                            sustained significant economic harm by spending substantial sums
                            trying to fix the societal harms caused by Defendants' nuisance-
                            causing activity, including costs to the State's healthcare, criminal,
                            justice, social services, and education systems. The State has also
                            incurred costs relating to lost productivity and lower tax revenue.

           Id. at It 135.

                    The New York AG Lawsuit

                   25.      The New York AG lawsuit is pending in Suffolk County, New York and makes

           allegations that are similar to those made in the Ohio AG lawsuit, seeking payment of amounts

           spent by the State of New York:

                            However, prospective remedies alone will not suffice to work
                            justice here. The State and its residents have already suffered a
                            staggering toll as a result of the Defendants' misconduct:
                            thousands of lives lost, thousands more families destroyed, and
                            communities broken in every part of the State.

                            From some of these injuries certain measures of economic loss can
                            be distilled, including, for example: sums spent by the State on
                            fraudulently-induced reimbursements of improper opioid
                            prescriptions; lost productivity among state workers impacted by
                            the opioid crisis; and increased public health and public safety
                            expenditures.

           Exhibit 4, First Amended Complaint at ¶¶ 23-24.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     123:52
                                                                          Oct 07 of 41 PAGEID #: 21
                                                                                     PM-20CV006581
OF273 - D87




                   26.    New York alleges wrongful conduct resulting in bodily injury from at least 1996

           onward. For example, New York asserts that the beginning of the conduct resulting in bodily

           injury was 1996:

                          The taproot of the opioid epidemic is easy to identify: OxyContin.
                          In 1996, Purdue launched its "revolutionary" new opioid drug with
                          a nationwide marketing campaign that relied on deception and
                          insider payoffs to overcome a long-established medical
                          understanding that opioids posed a high risk of addiction and
                          abuse, and should only be prescribed for short-term acute pain,
                          cancer, or end-of-life care. Purdue's competitors quickly followed
                          suit.

           Id. at ¶5.

                   27.    New York further alleges that Cardinal Health was involved in wrongful conduct

           (and associated bodily injury) that formed a "first wave" of the opioid epidemic, in which

           addicted patients received access to massive amounts of opioids:

                          From 2000 through 2011, the number of prescriptions for the
                          Manufacturer Defendants' opioid drugs more than quadrupled
                          nationwide, even though there was no scientific basis for any
                          significant increase in opioid treatment as medically necessary or
                          appropriate. This scheme was particularly effective in New York,
                          where opioid prescriptions rose ninefold during the same time
                          period.



                          This first wave of the opioid epidemic could not have crested so
                          high, however, without the fraud, willful misconduct, and/or gross
                          negligence of the pharmaceutical distributors named as defendants
                          in this action (the "Distributor Defendants"), who buy controlled
                          substances in bulk from the Manufacturer Defendants and then sell
                          them to individual pharmacies and other licensed dispensers.



                          While the Manufacturer Defendants may have invented and
                          perpetuated the fraudulent messaging aimed at doctors and
                          patients, the Distributor Defendants were the ones that jammed
                          open the floodgates, saturating the State's pharmacies with the
                          Manufacturer Defendants' opioids. This saturation enabled the


                                                          11
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     133:52
                                                                          Oct 07 of 41 PAGEID #: 22
                                                                                     PM-20CV006581
OF273 - D88




                           "pill mill" prescribers who had been stoked by the fraudulent
                           marketing campaign to have massive prescriptions for their
                           addicted patients filled by the Distributor Defendants' pharmacy
                           customers without drawing any meaningful scrutiny.

           Id. at ¶¶ 8-9, 11.

                   The Suffolk County and Nassau County, New York, Lawsuits

                   28.     Multiple counties in New York, including Suffolk and Nassau counties, have

           adopted a Master Long Form Complaint filed in Suffolk County, New York, as part of the

           consolidated opioid litigation there (the "New York Consolidated Complaint"). Exhibit 6,

           Amended Short Form Complaint, at 1; Exhibit 7, Amended Short Form Complaint, at 1. The

           New York Consolidated Complaint alleges that the counties have incurred monetary damages

           due to bodily injury suffered by residents of those counties. For example, it alleges:

                           Plaintiffs spend millions of dollars each year to provide and pay
                           for health care, services, pharmaceutical care and other necessary
                           services and programs on behalf of residents of their counties
                           whom are indigent or otherwise eligible for services, including
                           payments through services such as Medicaid for prescription
                           opium painkillers ("opioids") which are manufactured, marketed,
                           promoted, sold, and/or distributed by the Defendants.

                           Plaintiffs also provide a wide range of other services to its
                           residents, including law enforcement, services for families and
                           children, and public assistance.

                           In recent years, Plaintiffs have been forced to expend exorbitant
                           amounts of money, described further below, due to what is
                           commonly referred to as the "opioid epidemic" and as a direct
                           result of the actions of Defendants.

                           Plaintiffs are also responsible for either partially or fully funding a
                           medical insurance plan for their employees, including the costs of
                           prescription drugs, including opioids.

                           Addiction is a spectrum of substance use disorders that range from
                           misuse and abuse of drugs to addiction. Throughout this
                           Complaint, "addiction" refers to the entire range of substance
                           abuse disorders. Individuals suffer negative consequences
                           wherever they fall on the substance use disorder spectrum.


                                                             12
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     143:52
                                                                          Oct 07 of 41 PAGEID #: 23
                                                                                     PM-20CV006581
OF273 - D89




           Exhibit 5, Master Complaint at III 2-6 (footnote omitted).

                   29.     The New York Consolidated Complaint alleges that the wrongful conduct and

           resulting bodily injury began in the "late 1990s." It alleges:

                           Defendants, through a sophisticated and highly deceptive and
                           unfair marketing campaign that began in the late 1990s, deepened
                           around 2006, and continues to the present, set out to, and did,
                           reverse the popular and medical understanding of opioids. Chronic
                           opioid therapy—the prescribing of opioids to treat chronic pain
                           long-term—is now commonplace.

           Id. at ¶ 14. According to New York, "Defendants' efforts were wildly successful in expanding

           opioid abuse." Id. at ¶ 19 (citing statistics on opioid prescriptions since 2000).

                   30.     The New York Consolidated Complaint also cites statistics on alleged opioid

           overuse and resulting health care admissions for "opioid analgesic abuse" from 1996 through

           2006:

                           Between 1996 and 2006, the New York State consumption of
                           hydrocodone increased from approximately 2,000 milligrams
                           (mgs) per person to 12,000 mgs per person. Oxycodone
                           consumption increased from approximately 1,000 mgs per person
                           to 16,000 mgs per person. At the same time, health care
                           admissions for opioid analgesic abuse have risen both nationally
                           and in New York State at rates of greater than 300%.

           Id. at ¶ 24; see also id. at ¶ 40 (footnote omitted) ("Defendants' marketing campaign has been

           extremely harmful and has cost American lives - including lives of Plaintiffs' residents. Deaths

           from prescription opioids have quadrupled since 1999. From 2000 to 2014 nearly 500,000

           people died from such overdoses; seventy-eight Americans die everyday [sic] from opioid

           overdoses.").

                   31.     Both Suffolk and Nassau Counties allege that they have suffered harm for which

           Cardinal Health is liable based on the allegations in their own complaints and the New York
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     153:52
                                                                          Oct 07 of 41 PAGEID #: 24
                                                                                     PM-20CV006581
OF273 - D90




           Consolidated Complaint. See Exhibit 6, Amended Short Form Complaint; Exhibit 7, Amended

           Short Form Complaint.

                   The Baltimore City Lawsuit

                   32.     Baltimore City alleges that the beginning of the opioid epidemic was in the "mid

           to late 1990s", alleging that this period marked the change of prescribing patterns for long-term

           use of opioids to treat chronic pain. Exhibit 8, Second Amended Complaint at 114.

                   33.     Baltimore City cites data beginning in 1999 alleging that wrongful conduct by the

           "Manufacturing Defendants" (but for which Cardinal Health, as a "Distributor Defendant,"

           allegedly also is liable, see, e.g., id. at ¶ 420) correlates directly with "skyrocketing rates of

           opioid use disorders, overdose, and death." Id. at ¶ 10; see also id. at 1111 ("Between 1999 and

           2010, overdose deaths involving prescription opioids nearly quadrupled. More than 183,000

           people died in the United States from overdoses related to prescription opioids between 1999 and

           2015. Surging sales of prescription opioids also spawned booming secondary markets for

           illegally diverted prescription pills and heroin—the drug of choice for many individuals with an

           opioid use disorder who can no longer afford or access prescription drugs.").

                   34.     Baltimore City alleges not only that the city was required to spend money on city

           services, but also that it paid or reimbursed for medications that were unnecessary:

                           The city of Baltimore maintains a $12.2 million public health
                           budget, a significant portion of which is devoted to treating opioid
                           abuse. For example, the City spends approximately $1.6 million
                           annually on treating substance use disorders; has trained nearly
                           30,000 people how to administer the opioid overdose antidote
                           naloxone; . . . .

                           The City of Baltimore suffered both injuries and pecuniary losses
                           proximately caused by the Defendants' breaches. Among other
                           things, Baltimore has experienced an unprecedented opioid
                           addiction and overdose epidemic costing millions in health
                           insurance, treatment services, emergency visits, treatment for


                                                              14
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     163:52
                                                                          Oct 07 of 41 PAGEID #: 25
                                                                                     PM-20CV006581
OF273 - D91




                           related illnesses and accidents, payments for fraudulent
                           prescriptions, and lost productivity to Baltimore's workforce.

           Id. at III 531, 559.

                    The City of Huntington, West Virginia Lawsuit

                    35.    The City of Huntington, West Virginia alleges that the bodily injury allegedly

           caused by Cardinal Health and the other defendants began no later than 1997. It alleges:

                           In the last 20 years [i.e., since at least January 1997], an opioid
                           epidemic has infected this country, particularly in Huntington,
                           West Virginia. Defendants each played a key role in the creation
                           and continuation of the opioid epidemic resulting momentous
                           damages.

           Exhibit 9, Amended Complaint at ¶ 19; see also, e.g., id. at ¶ 30 ("As in the rest of the United

           States, opioid prescriptions [in West Virginia] started skyrocketing in the mid-1990s as

           pharmaceutical companies introduced powerful new painkillers such as MS Contin and

           Oxycontin to the public.").

                    36.    The City of Huntington alleges monetary loss due to bodily injury to its residents:

                           The City of Huntington has been severely damaged by Defendants'
                           collective actions. The Defendants have illegally and tortiously
                           profited from the prescription drug abuse problems knowingly
                           dumping opioids into the City of Huntington. The devastation
                           caused by these Defendants goes beyond the economic damage;
                           the City of Huntington's families have lost children, parents and
                           grandparents. This epidemic of opioid abuse caused by the
                           Defendants has taken and destroyed the lives of many residents of
                           the City of Huntington.

           Id. at 11 2.

                    The Cabell County, West Virginia Lawsuit

                    37.    Cabell County, West Virginia alleges that Cardinal Health's allegedly wrongful

           conduct and the associated bodily injury "began in the late 1990s." Exhibit 10, Second

           Amended Complaint at ¶ 4. It alleges:



                                                            15
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     173:52
                                                                          Oct 07 of 41 PAGEID #: 26
                                                                                     PM-20CV006581
OF273 - D92




                           Since the push to expand prescription opioid use began in the late
                           1990s, the death toll has steadily climbed, with no sign of slowing.
                           The number of opioid overdoses in the United States rose from
                           8,000 in 1999 to over 20,000 in 2009, and over 33,000 in 2015. In
                           the twelve months that ended in September 2017, opioid overdoses
                           claimed 45,000 lives.

           Id. (footnote omitted).

                   The Cabell County and City of Huntington, West Virginia Joint and Amended Complaint

                   38.     In September 2019, Cabell County and the City of Huntington, West Virginia

           filed a joint third amended complaint that elaborated on the claims already pleaded. They

           continued to assert that the opioid epidemic in their jurisdictions began in the mid- or late-1990s.

           E.g., Exhibit 11, Corrected Joint and Third Amended Complaint at III 6, 17, 20, 319, 372.

                   39.     The Corrected Joint and Third Amended Complaint alleges wrongful conduct by

           Cardinal Health beginning in 1996. It alleges:

                           From 1996 to 2008, Cardinal Health did not have an anti-diversion
                           program that could adequately monitor and detect suspicious
                           orders of opioids or timely report any suspicious orders.



                           From at least 1996 to 2008 Cardinal's other method for reporting
                           suspicious orders was through the submission of Ingredient Limit
                           Reports (ILR) to the DEA. These were retrospective monthly
                           summaries for the prior month related to all controlled substances
                           including opioids. These reports showed which orders of
                           controlled substances Cardinal received that exceeded a pre-
                           determined average that had been multiplied by 4. Cardinal's
                           submission of ILRs did not satisfy its obligation to report
                           suspicious orders under 21 C.F.R. 1301.74(b) as they were only
                           submitted after the orders had already shipped. Cardinal knew the
                           reports did not satisfy Cardinal's suspicious order reporting
                           obligations because both the DEA and the National Wholesale
                           Druggists Association - predecessor of the Healthcare Distribution
                           Alliance - had made it clear as early as 1984 that they did not.

           Id. at III 829, 835.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     183:52
                                                                          Oct 07 of 41 PAGEID #: 27
                                                                                     PM-20CV006581
OF273 - D93




                             As a direct and proximate result of Defendants' negligent, willful,
                             wanton, and intentional acts, omissions, misrepresentations and
                             otherwise culpable acts, there is now a national opioid epidemic
                             that has caused enormous harm and injury to the Plaintiffs and
                             Plaintiffs' Community.

           Id. at It 1550.

                             Plaintiffs have expended substantial amounts of money in an effort
                             to remedy or mitigate the societal harms caused by Defendants'
                             conduct.

           Id. at It 1573.

                   b.        The Exemplar Native American Tribe Lawsuit

                      The Cherokee Nation Lawsuit

                   40.       The Cherokee Nation makes a variety of claims against Cardinal Health and other

           defendants, asserting that it has been damaged due to bodily injury and property damage:

                             The nuisance has affected Cherokee Nation in that it has
                             undermined, is undermining, and will continue to undermine
                             Cherokee Nation citizens' public health, quality of life, and safety.
                             It has resulted in increased crime and property damage within
                             Cherokee Nation. It has resulted in high rates of addiction,
                             overdoses, and dysfunction within Cherokee Nation.

                             As a direct and proximate result of the nuisance, Cherokee Nation
                             has sustained economic harm by spending substantial sums trying
                             to fix the societal harms caused by Defendants' nuisance-causing
                             activity, including costs to the healthcare, criminal justice, social
                             services, welfare, and education systems.

           Exhibit 12, First Amended Complaint at ¶¶ 326, 332. The Cherokee Nation First Amended

           Complaint also alleges claims based on the expenses due to children born to addicted mothers. It

           alleges:

                             Sadly, even Cherokee Nation's youngest citizens bear the
                             consequences of the opioid abuse epidemic. Many Cherokee
                             infants are born addicted to prescription opioids and suffer from
                             opioid withdrawal and Neonatal Abstinence Syndrome. The impact
                             of Neonatal Abstinence Syndrome can be life-long. Most Neonatal
                             Abstinence Syndrome babies are immediately transferred to a


                                                               17
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     193:52
                                                                          Oct 07 of 41 PAGEID #: 28
                                                                                     PM-20CV006581
OF273 - D94




                          neonatal intensive care unit for a period of days, weeks or even
                          months, depending on the severity of the symptoms and
                          complications related to the prenatal exposure to opioids. This can
                          require an emergency helicopter evacuation from Cherokee Nation
                          hospital to Tulsa for extraordinary emergency care to save the life
                          of the newborn child. In many cases, disabilities follow these
                          children through elementary school and beyond.

          Id. at¶43.

                  41.     The Cherokee Nation First Amended Complaint references statistics regarding

           opioid abuse "in the 2000s." Id. at 1140. It asserts that, in the 14 Cherokee Nation Counties,

           there were about 3,300 "drug poisoning deaths between 2003 and 2017"—referencing only the

           dates of death, and leaving open what obviously is an earlier date of opioid abuse. Id. at 1135.

           The First Amended Complaint continues, alleging that for each opioid-related death, the

           Cherokee Nation experienced "numerous hospital admissions and emergency room visits related

           to opioids, as well as instances of dependence and non-medical use of opioids." Id. at ¶ 36.

                  c.      Injured Individuals' Lawsuits

                  42.     A significant group of lawsuits consists of those brought by or on behalf of

           individuals for bodily injury alleged to have been caused by Cardinal Health and other

           defendants (the "Injured Individuals' Lawsuits"). The exemplar lawsuit within this category is

           the Rees v. McKesson lawsuit.

                  Rees v. McKesson

                  43.     In Rees v. McKesson, originally filed in the Southern District of Illinois and

           currently pending in the MDL, plaintiffs bring claims on behalf of infants born with neonatal

           abstinence syndrome ("NAS"). Rees is a putative class action allegedly brought on behalf of

           "[a]ll persons under the age of eighteen who were diagnosed with neonatal abstinence syndrome

           (NAS) and whose birth mother (1) used opioids during gestation and (2) had a medical

           prescription for opioids before or during the gestation period." Exhibit 13, Complaint at ¶ 155.

                                                           18
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     203:52
                                                                          Oct 07 of 41 PAGEID #: 29
                                                                                     PM-20CV006581
OF273 - D95




           Because the Complaint was filed on February 28, 2018, the class period includes persons born on

           or after February 28, 2000, and plaintiffs also expressly allege bodily injury during the preceding

           nine-month period of gestation. The Complaint seeks, among other things, "compensatory

           damages, statutory damages, and any other relief allowed by law against the Defendant opioid

           drug distributors, retailers, and manufacturers." Id. at ¶ 15.

                           The Exemplar Third-Party Payor/Provider Lawsuits

                   44.     Another significant group of lawsuits is comprised of claims by hospitals, unions,

           health care providers, or other health care payors (and others) seeking to recover amounts

           incurred due to services provided, or amounts incurred or paid due to the bodily injury of

           patients or others. Collectively, all such cases are called the "Third Party Payor/Provider

           Lawsuits." The exemplars in this category are the Tucson Medical Center lawsuit, the West

           Boca lawsuit, the Baptist Hospital lawsuit, the Drew Memorial Hospital lawsuit, the Cleveland

           Bakers and Teamsters lawsuit, and the Local 1529 lawsuit.

                   The Tucson Medical Center Lawsuit

                   45.     In the Tucson Medical Center lawsuit, filed in the Superior Court of Arizona in

           the County of Pima, the plaintiff alleges monetary damages due to bodily injury. For example,

           the plaintiff alleges:

                           Plaintiff has treated, and continues to treat, numerous patients for
                           opioid-related conditions, including: (1) opioid overdose;
                           (2) opioid addiction; (3) Hepatitis C, HIV and other infections
                           occurring as a result of I.V. drug use; (4) neonatal treatment in its
                           NICU for babies born opioid-dependent, for which treatment is
                           specialized, intensive, complex, and lengthy; and (5) psychiatric
                           and related treatment for patients with opioid addiction who
                           present in need of mental health treatment programs.

                           Tucson Medical Center has incurred and continues to incur
                           substantial unreimbursed costs for its treatment of patients with
                           opioid-related conditions. These patients with opioid-related
                           conditions seek treatment from Tucson Medical Center as a

                                                             19
          Case: 2:20-cv-05854-EAS-CMV
            Franklin                        Docof#:the
                     County Ohio Clerk of Courts    1-2Common
                                                        Filed: 11/10/20  Page:
                                                                Pleas- 2020     213:52
                                                                            Oct 07 of 41 PAGEID #: 30
                                                                                       PM-20CV006581
OF273 -   D96




                          proximate result of the opioid epidemic created and engineered by
                          Defendants. As a result, Tucson Medical Center's monetary losses
                          with respect to treatment of these patients are foreseeable to
                          Defendants and are the proximate result of Defendants' acts and
                          omissions specified herein.

                          Tucson Medical Center also has incurred and continues to incur
                          operational costs in the form of surgical procedures and other care
                          that have been and are more complex and expensive than would
                          otherwise be the case if the patients were not opioid affected.
                          Surgical procedures on opioid affected patients have been and are
                          complicated and costly and require special protective measures and
                          related prescription drugs.

                          Additionally, individuals with opioid addiction have presented and
                          continue to present themselves to Tucson Medical Center claiming
                          to have illnesses and medical problems in an effort to obtain
                          opioids. Tucson Medical Center has incurred and continues to
                          incur operational costs related to the time and expenses in
                          diagnosing, testing, and otherwise attempting to treat these
                          individuals.

          Exhibit 14, Complaint at III 61-64. The plaintiff seeks, among other things, "compensatory

          damages in an amount sufficient to fairly and completely compensate Plaintiff for all damages."

          Id. at Prayer for Relief, ¶ B.

                  46.     Tucson Medical Center alleges opioid drug overdose deaths beginning no later

          than 1999:

                          The U.S. opioid epidemic is continuing, and drug overdose deaths
                          nearly tripled during 1999-2014. Among the 47,055 drug overdose
                          deaths that occurred in 2014 in the United States, 28,647 (60.9%)
                          involved an opioid.

                          The rate of death from opioid overdose has quadrupled during the
                          past 15 years in the United States. Nonfatal opioid overdoses that
                          require medical care in a hospital or emergency department have
                          increased by a factor of six in the past 15 years.

          Id. at ¶¶ 187-188.

                  47.     Tucson Medical Center alleges that Cardinal Health, among others, is responsible

          for doctors' and others' breaches of the standard of care beginning in the 1990s:


                                                          20
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     223:52
                                                                          Oct 07 of 41 PAGEID #: 31
                                                                                     PM-20CV006581
OF273 - D97




                        Before the 1990s, generally accepted standards of medical practice
                        dictated that opioids should only be used short-term for acute pain,
                        pain relating to recovery from surgery, or for cancer or palliative
                        (end-of-life) care

                        Each Marketing Defendant has conducted, and has continued to
                        conduct, a marketing scheme designed to persuade doctors and
                        patients that opioids can and should be used for chronic pain,
                        resulting in opioid treatment for a far broader group of patients
                        who are much more likely to become addicted and suffer other
                        adverse effects from the long-term use of opioids



                        The Marketing Defendants intentionally continued their conduct,
                        as alleged herein, with knowledge that such conduct was creating
                        the opioid nuisance and causing the harms and damages alleged
                        herein.



                        The Marketing Defendants created a vastly and dangerously larger
                        market for opioids. All of the Defendants compounded this harm
                        by facilitating the supply of far more opioids that [sic] could have
                        been justified to serve that market. The failure of the Defendants to
                        maintain effective controls, and to investigate, report, and take
                        steps to halt orders that they knew or should have known were
                        suspicious breached both their statutory and common law duties.



                        Defendants' unlawful conduct resulted in direct and foreseeable,
                        past and continuing, economic damages for which Plaintiff seeks
                        relief.



                        Each Defendant breached its aforesaid duties by its conduct
                        previously specified herein.

                        As a proximate result, Defendants have caused Plaintiff's injury
                        related to the treatment of opioid-related conditions. Plaintiff has
                        incurred massive costs by providing uncompensated care as a
                        result of opioid-related conditions.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     233:52
                                                                          Oct 07 of 41 PAGEID #: 32
                                                                                     PM-20CV006581
OF273 - D98




                          As a direct and proximate result of Defendants' negligence,
                          Plaintiff suffered and will continue to suffer damages including
                          costs related to uncompensated care and other costs related to the
                          distribution of opioids which never should have been sold.



                          Defendants' nuisance-causing activities include selling or
                          facilitating the sale of prescription opioids to the patients of
                          Plaintiff, as well as to unintended users, including children, people
                          at risk of overdose or suicide, and criminals.

                          Defendants' nuisance-causing activities also include failing to
                          implement effective controls and procedures in their supply chains
                          to guard against theft, diversion and misuse of controlled
                          substances, and their failure to adequately design and operate a
                          system to detect, halt and report suspicious orders of controlled
                          substances.



                          As a direct and proximate result of the nuisance, Plaintiff has
                          sustained economic harm by spending a substantial amount of
                          money trying to remedy the harms caused by Defendants'
                          nuisance-causing activity, including, but not limited to, costs of
                          hospital services and healthcare. In short, the Defendants created a
                          mess, leaving it [sic] to the Plaintiff and other hospitals the costs of
                          cleaning it up. This is a classic nuisance.

           Id. at ¶¶ 194, 195, 198, 536, 713, 862, 863, 910, 915, 916, 925.

                   The West Boca Hospital Lawsuit

                   48.    The West Boca Hospital lawsuit was originally filed in the Southern District of

           Florida and is now pending in the MDL. West Boca Hospital alleges that it "has incurred and

           continues to incur substantial unreimbursed charges for its treatment of patients with opioid

           conditions" and that it "suffered a special injury" by "provid[ing] uncompensated care for

           patients suffering from opioid related conditions." Exhibit 15, Complaint at ¶¶ 55, 1002.

                   49.    West Boca Hospital alleges that the opioid epidemic began in or around 1999.

           See, e.g., id. at ¶¶ 4 (citing data on prescription opioid sales beginning in 1999); 7 (citing drug



                                                             22
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     243:52
                                                                          Oct 07 of 41 PAGEID #: 33
                                                                                     PM-20CV006581
OF273 - D99




           overdose data beginning in 1999); 20 (citing data on adult hospitalizations due to opioid misuse

           or dependence from 2000 to 2012); 36 (alleging that 11* 2002, the human toll . . . had become

           `increasingly alarming,'" and that nearly 400 people died from prescription drug overdoses that

           year in the Miami, Fort Lauderdale, and Palm Beach area).

                   50.    West Boca Hospital alleges that the defendants engaged in a continuing course of

           conduct in which each is responsible in some way for the conduct of others. See, e.g., id. at

              16, 17, 29. In particular, it alleges that "[t]his Complaint alleges a continuing course of

           conduct (including conduct within the limitations periods), and Defendants' unlawful conduct

           has inflicted continuing and accumulating harm within the applicable statutes of limitations." Id.

           at It 157.

                   The Baptist Hospital Lawsuit

                   51.    A third Exemplar Third-Party Payor lawsuit is the Baptist Hospital lawsuit, which

           was filed in the Northern District of Florida and is currently pending in the MDL. Baptist

           Hospital alleges:

                          Defendants thus intentionally and negligently created conditions in
                          which vast amounts of opioids have flowed freely from drug
                          manufacturers to innocent patients who became addicted, to opioid
                          abusers, and even to illicit drug dealers - with distributors regularly
                          fulfilling suspicious orders from pharmacies and clinics, who were
                          economically incentivized to ignore "red flags" at the point of sale
                          and before dispensing the pills.



                          For years Defendants and their agents have had the ability to
                          substantially reduce the death toll and adverse economic
                          consequences of opioid diversion, including the deaths and health
                          ruination of hundreds of thousands of citizens. Substantial
                          expenditures by HOSPITALS in dealing with the problem have
                          gone un-recouped and unreimbursed. All the Defendants in this
                          action share responsibility for perpetuating the epidemic.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     253:52
                                                                          Oct 07 of 41 PAGEID #: 34
                                                                                     PM-20CV006581
OF273 - El




                       Defendants have foreseeably caused damages to HOSPITALS
                       including the unreimbursed and/or un-recouped costs of providing:
                       (a) medical care, additional therapeutic and prescription drug
                       purchases, and other treatments for patients suffering from opioid-
                       related addiction or disease, including overdoses and deaths;
                       (b) counseling and rehabilitation services; (c) security and public
                       safety; (d) added regulatory compliance; (e) lost opportunity costs;
                       (f) the diversion of assets from the provision of other needed health
                       care; and (g) increased human resources costs as well as lost
                       productivity of its employees.

        Exhibit 16, Complaint at III 5, 7, 8.

                52.    Baptist Hospital alleges prescription opioid use and abuse statistics beginning no

        later than 1999, and asserts that Cardinal Health and other "Distributor Defendants" bear liability

        for resulting damages. See, e.g., id. at ¶¶ 94-106, 110.

                The Drew Memorial Hospital Lawsuit

                53.    Drew Memorial Hospital alleges claims based on unreimbursed costs of providing

        care to persons addicted to opioids or otherwise injured due to opioids. It alleges:

                       As a direct and proximate result of such grossly negligent, willful,
                       wanton, reckless, malicious and/or intentional conduct, Plaintiff
                       asserts a claim for judgment for all compensatory and punitive
                       damages against the Defendants including, but not limited to,
                       uncompensated care and treatment of those who became addicted
                       to Defendants' drugs and those individuals injured in the drug
                       trade in an amount exceeding that required by federal court
                       jurisdiction in diversity of citizenship cases, to be determined by
                       the jury, plus costs and all other relief to which Plaintiff is entitled
                       by law.

        Exhibit 17, Amended Complaint at 11170.

                54.    Drew Memorial Hospital asserts that a prescription opioid misuse and abuse

        epidemic began no later than 1999. See, e.g., id. at 11133. The Complaint also alleges that, "by

        the late 1990s, and continuing today, each Defendant began a marketing scheme designed to

        persuade doctors and patients that opioids can be used effectively for treatment of chronic pain, a
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     263:52
                                                                          Oct 07 of 41 PAGEID #: 35
                                                                                     PM-20CV006581
OF273 - E2




           far broader group of patients much more likely to become addicted and suffer other adverse

           effects from long-term use of opioids." Id. at 114.

                  The Cleveland Bakers and Teamsters Lawsuit

                  55.     The Cleveland Bakers and Teamsters lawsuit asserts claims based on allegedly

           excessive payments to pay or reimburse for opioids prescribed to its members, along with other

           costs allegedly incurred as a result of the defendants' actions. See Exhibit 18, Amended

           Complaint at ¶ 974. In particular, the plaintiffs allege that they have been injured because:

                          (a)    payments for hospital and/or urgent care emergency
                          department visits and other treatment for opioid misuse, addiction,
                          and/or overdose have increased;

                          (b)     payments for emergency department visits for infections
                          related to opioid misuse, addiction, and/or overdose have
                          increased;

                          (c)     payments for hospitalizations related to the misuse,
                          addiction and/or overdose of opioids have increased;

                          (d)     payments for medicines to treat HIV, hepatitis C and other
                          issues related to the [sic] opioid misuse, addiction and/or overdose
                          have increased; and

                          (e)   payments for opioid overdose reversal medication such as
                          Naloxone Hydrochloride (Narcan) have increased.

           Id.

                  56.     The Amended Complaint in the Cleveland Bakers lawsuit alleges that wrongful

           conduct began in "approximately the late 1990s," id. at 11854, citing studies and statistics

           regarding prescription opioid promotion, alleged misinformation, sales, abuse, and injury from

           the 1990s onward, see, e.g., id. at III 4, 5, 12, 16. The Complaint charges Cardinal Health with

           knowledge of and responsibility for the alleged wrongful conduct. See, e.g., id. at ¶¶ 494, 511.

                  The Local 1529 Lawsuit
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     273:52
                                                                          Oct 07 of 41 PAGEID #: 36
                                                                                     PM-20CV006581
OF273 - E3




                   57.     The Local 1529 lawsuit was brought by the United Food and Commercial

           Workers Union UFCW Local 1529 and Employers Health and Welfare Plan and Trust, and is

           pending in the Northern District of Ohio. It alleges:

                           The Plaintiff UFCW LOCAL 1529 is a Taft-Hartley health and
                           welfare benefit fund, and governed in part by federal law and
                           regulations. At all relevant times, Plaintiff has paid and/or
                           provided reimbursement for some or the entire purchase price on
                           behalf of its participants for prescription opioids which are
                           manufactured, marketed, promoted, sold, and/or distributed by the
                           Defendants. Plaintiff has sustained injury as a result of Defendants'
                           illegal and wrongful conduct alleged herein, including but not
                           limited to, incurring unreimbursed costs related to the over-
                           prescription of opioids.

           Exhibit 19, Complaint at ¶ 10.

                   58.     The Local 1529 lawsuit identifies the late 1990s as the starting point for the

           alleged injury-causing conduct. See, e.g., id. at ¶ 95 (citing report stating that opioid

           prescriptions have quadrupled since 1999 and have increased in parallel with overdoses). The

           Complaint then alleges:

                           Within the last 20 years, the abuse of prescription narcotic pain
                           relievers has emerged as a public health crisis in the United States.
                           Overdose deaths involving prescription opioids are at epidemic
                           proportions, quadrupling since 1999, concomitant with sales of these
                           prescriptions.

           Id. at ¶ 104.

                   59.     The Complaint alleges that Cardinal Health is responsible for the asserted

           wrongful conduct and the consequences alleged. See, e.g., id. at ¶¶ 121, 132, 134, 141, 143, 155-

           183, 204-209.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     283:52
                                                                          Oct 07 of 41 PAGEID #: 37
                                                                                     PM-20CV006581
OF273 - E4




                         NATIONAL UNION'S RESPONSE TO THE OPIOID CLAIMS

                  60.     Cardinal Health first gave notice to National Union of the Opioid Claims on June

           18, 2018. Since then, Cardinal Health has given National Union timely notice of the Opioid

           Claims, including each of the Exemplar Lawsuits, on a rolling basis.

                  61.     National Union is an umbrella insurer for the years 1999 through 2004. National

           Union issued its first reservation of rights letter relating to the Opioid Claims on January 30,

           2019. Since then, National Union has continued to reserve the right to deny coverage for the

           Exemplar Lawsuits. To date, National Union has failed to acknowledge coverage for any of the

           Opioid Claims or to perform any duty or obligation under any of the National Union Policies (as

           defined in paragraph 66), and Cardinal Health has reserved the right to claim that National Union

           has actually or effectively denied that any coverage exists.

                  62.     On information and belief, Cardinal Health understands that National Union

           contends, incorrectly, that Cardinal Health must satisfy the underlying retention of all of the

           National Union Policies and exhaust any other "underlying policies" in other policy years before

           Cardinal Health is entitled to a defense under any of the National Union Policies.

                  63.     In 2019, Cardinal Health provided National Union with Cardinal Health's only

           copies of the National Union Policies (which were the broker's copies).

                  64.     On August 13, 2019, National Union produced what are claimed to be "Archive

           Copies" of its policies, which copies appear to be incomplete or inaccurate. National Union does

           not possess, or has not provided, accurate copies of the policies that National Union issued to

           Cardinal Health.

                  65.     Despite subsequent attempts to confirm the accuracy of National Union's copies,

           questions remain regarding the accuracy or authenticity of the policies provided to date by

           National Union.

                                                            27
       Case: 2:20-cv-05854-EAS-CMV
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    1-2Common
                                                     Filed: 11/10/20  Page:
                                                             Pleas- 2020     293:52
                                                                         Oct 07 of 41 PAGEID #: 38
                                                                                    PM-20CV006581
0F273 - E5



                                      THE NATIONAL UNION POLICIES

                 66.     As relevant to this Action, Cardinal Health purchased from National Union

        certain general liability umbrella insurance policies with effective dates and policy numbers as

        set forth below (each, a "National Union Policy" and, collectively, the "National Union

        Policies"):

                             Policy No.            Effective Dates        Occurrence Limit
                            BE 7016236            6/30/99 to 6/30/00         $50,000,000

                            BE 7016236            6/30/00 to 6/30/01         $50,000,000

                            BE 7016236            6/30/01 to 6/30/02         $50,000,000

                            BE 2131276            6/30/02 to 6/30/03         $50,000,000

                            BE 2860251            6/30/03 to 6/30/04         $50,000,000

                 67.     Due to the volume of these policies, each National Union Policy has not been

        attached to this Complaint. The evidence of National Union Policies is in the possession of

        National Union, but for the avoidance of doubt additional copies will be provided to National

        Union.

                 68.     The National Union Policies attach and provide coverage subject to their terms

        after Cardinal Health satisfies a self-insured retention.

                 69.     The National Union Policies include a duty to defend or an obligation to pay

        defense costs.

                 70.     Subject to Cardinal Health's reservation regarding any disputed terms of the

        National Union Policies, and upon information and belief, evidence regarding the National

        Union Policy numbered BE 7016236, for the policy period June 30, 2000 to June 30, 2001 (the
          Case: 2:20-cv-05854-EAS-CMV
            Franklin                        Docof#:the
                     County Ohio Clerk of Courts    1-2Common
                                                        Filed: 11/10/20  Page:
                                                                Pleas- 2020     303:52
                                                                            Oct 07 of 41 PAGEID #: 39
                                                                                       PM-20CV006581
OF273 -   E6




          "National Union 2000-2001 Policy") is attached as Exhibit A and B to this Complaint.2 As

          described above, some questions remain regarding the National Union 2000-2001 Policy, and

          Cardinal Health reserves the right to supplement or substitute the policy documentation

          following production of authentic and certified copies. All allegations regarding the National

          Union 2000-2001 Policy are subject to this reservation.

                   71.     On information and belief, the National Union 2000-2001 Policy provides as

          follows with respect to its coverage grant:

                           Coverage

                           We will pay on behalf of the Insured those sums in excess of the
                           Retained Limit that the Insured becomes legally obligated to pay
                           by reason of liability imposed by law or assumed by the Insured
                           under an Insured Contract because of Bodily Injury, Property
                           Damage, Personal Injury or Advertising Injury that takes place
                           during the Policy Period and is caused by an Occurrence
                           happening anywhere in the world.

          Exhibit A at p. 85.

                   72.      Subject to Cardinal Health's reservation, and on information and belief, the

          National Union 2000-2001 Policy provides as follows with respect to its defense obligation:

                           Defense

                           A.      We shall have the right and duty to defend any claim or
                           suit seeking damages covered by the terms and conditions of this
                           policy when:

                           1.      The applicable Limits of Insurance of the underlying
                           policies listed in the Schedule of Underlying Insurance and the
                           Limits of Insurance of any other underlying insurance providing
                           coverage to the Insured have been exhausted by payment of
                           claims to which this policy applies; or

                           2.    Damages are sought for Bodily Injury, Property Damage,
                           Personal Injury or Advertising Injury covered by this policy but

                   2 Exhibit A is the broker copy of the policy provided by Cardinal Health to National Union. Exhibit B is
          the copy of the policy provided by National Union to Cardinal Health.


                                                                  29
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     313:52
                                                                          Oct 07 of 41 PAGEID #: 40
                                                                                     PM-20CV006581
OF273 - E7




                          not covered by any underlying insurance listed in the Schedule of
                          Underlying Insurance or any other underlying insurance providing
                          coverage to the Insured.

           Id.

                  73.     On information and belief, as stated in the "Schedule of Underlying Insurance" in

           the National Union 2000-2001 Policy, there is no underlying insurance that provides coverage on

           a "products/completed operations" basis.

                  74.     On information and belief, National Union's duty to defend under the National

           Union 2000-2001 Policy attaches, for purposes of defense costs, once Cardinal Health pays not

           more than $1 million in defense costs or expenses toward an occurrence.

                  75.     National Union's obligation to defend or pay defense costs under the National

           Union 2000-2001 Policy continues until the per-occurrence or aggregate limits of the National

           Union 2000-2001 Policy is exhausted by payment of indemnity. The costs incurred by National

           Union to defend or pay defense costs do not erode the indemnity limits of the Policies.

                                 NATIONAL UNION'S COVERAGE POSITION

                  76.     National Union has stated that it reserves the right to deny coverage for the

           Exemplar Lawsuits but in words, meaning, and effect, National Union actually denies coverage

           and has failed to acknowledge, and/or has denied, and/or has failed to perform, any duty to

           defend under any of the National Union Policies.

                  77.     As to all of the Exemplar Lawsuits, National Union has actually or in effect

           denied and/or failed to acknowledge coverage on the basis that National Union contends that the

           claims in the Exemplar Lawsuits do not involve an "occurrence," or are otherwise not within

           coverage, or are excluded from coverage.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     323:52
                                                                          Oct 07 of 41 PAGEID #: 41
                                                                                     PM-20CV006581
OF273 - E8




                  78.     On information and belief, National Union's position is that Cardinal Health must

           satisfy the underlying retention amount of all of the National Union policies before Cardinal

           Health is entitled to attach or make a claim against any of the National Union Policies.

                  79.     A declaration of the parties' rights and obligations will resolve disputed issues

           regarding the operation of the National Union Policies as applicable to the Exemplar Lawsuits.

                                                        COUNT I

                                             DECLARATORY JUDGMENT

                  80.     Cardinal Health incorporates by reference each of the allegations set forth in

           paragraphs 1 through 79 above as if expressly set forth herein.

                  81.     The Exemplar Lawsuits and the MDL lawsuits assert claims that potentially are

           covered under the National Union Policies, including but not limited to the National Union 2000-

           2001 Policy.

                  82.     Under Ohio law, when more than one occurrence-based policy is triggered due to

           the time frame of the underlying events alleged in the claims against the policyholder, the

           policyholder is entitled to select any triggered policy for purposes of paying for the defense of

           such claims until such defense obligation is exhausted or circumstances otherwise require

           (including but not limited to the insurer's failure to appropriately discharge the defense

           obligation), at which point the policyholder is entitled to select another triggered policy to

           undertake a defense obligation.

                  83.     Under Ohio law, an insurer's duty to defend is determined based on the terms of

           the insurance policy as compared to the allegations in the pleading filed against the policyholder.

           If a single claim against Cardinal Health is even potentially within the scope of coverage, then

           the insurer has a duty to defend all claims in that proceeding.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     333:52
                                                                          Oct 07 of 41 PAGEID #: 42
                                                                                     PM-20CV006581
OF273 - E9




                  84.     Each of the National Union Policies is triggered by at least one of the claims in

           the Exemplar Lawsuits and, thus, in the MDL.

                  85.     National Union has actually or effectively denied or declined to acknowledge any

           defense obligation for the Exemplar Lawsuits under the National Union Policies, including but

           not limited to the National Union 2000-2001 Policy.

                  86.     Cardinal Health seeks a declaration that, subject to attachment, pursuant to the

           National Union Policies, including but not limited to the National Union 2000-2001 Policy,

           National Union is obligated to pay for defense costs for the Exemplar Lawsuits according to the

           meaning and application of the terms of each policy as established in this action.

                  87.     Subject to further information regarding the terms and conditions of the National

           Union Policies, and subject to any claims or arguments made by National Union or

           developments in this case or in the Opioid Claims, Cardinal Health intends to select the National

           Union 2000-2001 Policy (hereinafter, the "Selected National Union Policy") to pay for the

           defense of the Exemplar Lawsuits and the MDL.

                  88.     Cardinal Health seeks a declaration that, subject to attachment, pursuant to the

           National Union Policies, including but not limited to the Selected National Union Policy,

           National Union must defend, or pay for defense costs incurred in, the Exemplar Lawsuits and the

           MDL.

                  89.     The self-insured retention of the Selected National Union Policy has been

           exhausted by Cardinal Health's payment of defense costs in the Opioid Claims.

                  90.     An actual controversy exists between the parties with respect to Cardinal Health's

           rights and National Union's obligation to defend or pay defense costs, and a declaration of the

           parties' respective rights and obligations will terminate some or all of the parties' controversies.
          Case: 2:20-cv-05854-EAS-CMV
            Franklin                        Docof#:the
                     County Ohio Clerk of Courts    1-2Common
                                                        Filed: 11/10/20  Page:
                                                                Pleas- 2020     343:52
                                                                            Oct 07 of 41 PAGEID #: 43
                                                                                       PM-20CV006581
OF273 -   El0




                                             PRAYER FOR RELIEF

                 WHEREFORE, Cardinal Health demands judgment as follows:

                        a.     A declaration that the Exemplar Lawsuits assert claims that potentially are

                               covered under the National Union Policies, including but not limited to the

                               Selected National Union Policy.

                        b.     A declaration that Cardinal Health is entitled to select any of the National

                               Union Policies for purposes of a defense of the Exemplar Lawsuits, until

                               such defense obligation is exhausted or circumstances otherwise require

                               (included but not limited to any insurer's failure to appropriately discharge

                               the defense obligation), at which point Cardinal Health is entitled to select

                               any other triggered policy to undertake a defense obligation.

                        c.     A declaration that each of the National Union Policies is triggered by the

                               claims in the Exemplar Lawsuits and the MDL.

                        d.     A declaration that the "occurrence" term in the National Union Policies

                               has been satisfied by the Exemplar Lawsuits for purposes of defense costs.

                        e.     A declaration that the Selected National Union Policy attaches for

                               purposes of defense costs once Cardinal Health pays not more than

                               $1,000,000 in defense costs or expenses toward a potentially covered

                               occurrence.

                        f.     A declaration that National Union's obligation to pay defense costs does

                               not erode the limits of the policies and continues until the per-occurrence

                               or aggregate limits of its policies are exhausted.

                        g.     A declaration that National Union has actually or in effect denied any

                               obligation to pay defense costs, undertake a defense duty, or acknowledge

                                                         33
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     353:52
                                                                          Oct 07 of 41 PAGEID #: 44
                                                                                     PM-20CV006581
OF273 - Ell




                               a defense duty regarding the Exemplar Lawsuits under the National Union

                               policies.

                        h.     A declaration that Cardinal Health is not required to allocate any defense

                               costs or expenses to multiple policies or policy years.

                        i.     A declaration that National Union is obligated to pay for the defense costs

                               incurred in the Exemplar Lawsuits pursuant to the Selected National

                               Union Policy as such costs are accrued until such lawsuits are dismissed or

                               otherwise limited to claims that are not potentially within the coverage of

                               the Selected National Union Policy, or until the Selected National Union

                               Policy has paid its full limits by way of indemnity, or until Cardinal

                               Health selects a different policy to provide a defense obligation.

                        j.     A declaration that all of the defense costs incurred by Cardinal Health in

                               the MDL are reimbursable as defense costs attributable to the Track lA

                               lawsuits, up to the date such lawsuits were finally resolved by settlement

                               or alternatively, in the event that all such defense costs are not deemed to

                               be attributable to the Track lA lawsuits, a declaration as to such defense

                               costs that are so attributable.

                        k.     A declaration that such defense costs that are incurred in the MDL after

                               the date of the final resolution of the Track lA lawsuits are attributable

                               one or more Exemplar Opioid Claims that are part of the MDL.

                        1.     A declaration that, after National Union makes payment of its full

                               indemnity limits of the Selected National Union Policy, Cardinal Health is

                               entitled to select any other of the National Union Policies, or any other
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     363:52
                                                                          Oct 07 of 41 PAGEID #: 45
                                                                                     PM-20CV006581
OF273 - El2




                               excess policy (subject to attachment) to pay for defense costs incurred in

                               the Exemplar Lawsuits after such date, until the indemnity limits of such

                               policy are exhausted, after which Cardinal Health may select another

                               policy to pay ongoing defense costs.

                        m.     Any other appropriate declaratory relief that appears as of the date of

                               resolution, taking into account the answers to this complaint, and any

                               other matters that occur as of the date of judgment.

                        n.     An award of any other appropriate relief, including but not limited to

                               costs, fees, and other expenses.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     373:52
                                                                          Oct 07 of 41 PAGEID #: 46
                                                                                     PM-20CV006581
OF273 - El3



           Dated: October 7, 2020

                                                      /s/ Michael R. Gladman
                                                      Michael R. Gladman (Ohio Bar # 59797)*
                                                         *Trial Attorney
                                                      Yvette McGee Brown (Ohio Bar # 30642)
                                                      JONES DAY
                                                      325 John H. McConnell Boulevard
                                                      Suite 600
                                                      Columbus, Ohio 43215-2673
                                                      (614) 469-3939
                                                      Email: mrgladman@jonesday.com

                                                      Mark J. Andreini (Ohio Bar # 63815)
                                                      JONES DAY
                                                      901 Lakeside Avenue
                                                      Cleveland, Ohio 44114-1190
                                                      Email: mjandreini@jonesday.com

                                                      Michael H. Ginsberg (PA Bar #43582)
                                                      John E. Iole (PA Bar #47768)
                                                      (pro hac vice forthcoming)
                                                      JONES DAY
                                                      500 Grant Street - 45th Floor
                                                      Pittsburgh, PA 15219
                                                      Email: jeiole@jonesday.com


                                                      Counsel for Plaintiff
                                                      CARDINAL HEALTH, INC.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     383:52
                                                                          Oct 07 of 41 PAGEID #: 47
                                                                                     PM-20CV006581
OF273 - El4



                                                    JURY DEMAND

                 Plaintiff requests a trial by jury on all issues triable to a jury.




           Dated: October 7, 2020

                                                              /s/ Michael R. Gladman
                                                              Michael R. Gladman (Ohio Bar # 59797)*
                                                                 *Trial Attorney
                                                              Yvette McGee Brown (Ohio Bar # 30642)
                                                              JONES DAY
                                                              325 John H. McConnell Boulevard
                                                              Suite 600
                                                              Columbus, Ohio 43215-2673
                                                              (614) 469-3939
                                                              Email: mrgladman@jonesday.com

                                                              Counsel for Plaintiff
                                                              CARDINAL HEALTH, INC.
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     393:52
                                                                          Oct 07 of 41 PAGEID #: 48
                                                                                     PM-20CV006581
OF273 - El5



                            LIST OF EXHIBITS TO PLAINTIFF'S COMPLAINT
                                   FOR DECLARATORY JUDGMENT


               Exhibit    Description
                 A        National Union - Policy BE 7016236 - Copy provided by Broker
                 B        National Union - Policy BE 7016236 - Copy provided by National Union
                 1        The County of Cuyahoga v. Purdue Pharma, L.P., et al., No. 17-OP-45004,
                          Third Amended Complaint
                 2        The County of Summit, et al. v. Purdue Pharma, L.P., et al., No. 18-op-45090,
                          Third Amended Complaint
                 3        The State of Ohio ex rel. DeWine v. McKesson Corporation, et al., CV
                          H20180055
                          Complaint
                 4        The People of the State of New York v. Purdue Pharma, L.P., et al., No.
                          400016/2018
                          First Amended Complaint
                 5        New York Counties v. Purdue Pharma, L.P., et al., No. 400000/2017
                          Master Long Form Complaint
                 6        The County of Suffolk v. Purdue Pharma, L.P., et al., No. 400001/2017
                          Amended Short Form Complaint
                 7        The County of Nassau v. Purdue Pharma, L.P., et al., No. 400008/2017
                          Amended Short Form Complaint
                 8        Mayor & City Council of Baltimore v. Purdue Pharma, L.P., et al., No. 24 C
                          18000515
                          Second Amended Complaint
                 9        The City of Huntington v. AmerisourceBergen Drug Corp., et al., No. 17-C-38
                          Amended Complaint
                 10       Cabell County Commission v. AmerisourceBergen Drug Corp., et al., No. 17-
                          op-45053-DAP
                          Second Amended Complaint
                 11       Cabell County Commission and City of Huntington v. Purdue Pharma, L.P., et
                          al., No. 17-md-2804
                          Corrected Joint and Third Amended Complaint
                 12       The Cherokee Nation v. McKesson Corporation, et al., No. 6:18-cv-00056-
                          RAW
                          First Amended Complaint
                 13       Rees v. McKesson Corporation, et al., No. 18-511
                          Class Action Complaint
                 14       Tucson Medical Center v. Purdue Pharma, L.P., et al., No. 4:18-cv-00481-
                          RCC
                          Complaint
                 15       West Boca Medical Center, Inc. v. AmerisourceBergen Drug Corp., et al., No.
                          1:17-MD-2804
                          Complaint



                                                       38
        Case: 2:20-cv-05854-EAS-CMV
          Franklin                        Docof#:the
                   County Ohio Clerk of Courts    1-2Common
                                                      Filed: 11/10/20  Page:
                                                              Pleas- 2020     403:52
                                                                          Oct 07 of 41 PAGEID #: 49
                                                                                     PM-20CV006581
OF273 - El6



               Exhibit    Description
                 16       Baptist Hospital, Inc., et al. v. McKesson Corporation, et al., No. 3:17-cv-816
                          Complaint
                 17       Drew Memorial Hospital, Inc. v. Purdue Pharma, L.P., et al., No. CV-2017-
                          221-3
                          Amended and Substituted Class Action Complaint
                 18       Cleveland Bakers and Teamsters Health and Welfare Fund v. Purdue Pharma,
                          L.P., et al., No. 1:18-op-45432-DAP
                          Corrected Unredacted Amended Complaint
                 19       United Food and Commercial Workers Union UFCW Local 1529 and
                          Employers Health and Welfare Plan and Trust v. McKesson Corporation, et
                          al., No. 1:18-op-45700-DAP
                          Complaint
       Case: 2:20-cv-05854-EAS-CMV
         Franklin                        Docof#:the
                  County Ohio Clerk of Courts    1-2Common
                                                     Filed: 11/10/20  Page:
                                                             Pleas- 2020     413:52
                                                                         Oct 07 of 41 PAGEID #: 50
                                                                                    PM-20CV006581
OF273 - El7



                                       CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and accurate copy of this Complaint will be

        served upon Defendant by the Clerk via U.S. Certified Mail to both (1) Defendant's statutory

        agent at CSC - Lawyers Incorporating Service, 50 W Broad St. Ste. 1800, Columbus, OH 43215,

        and (2) Defendant's principal place of business at 70 Pine St., New York, NY 10270.



        Dated: October 7, 2020

                                                        /s/ Michael R. Gladman
                                                        Michael R. Gladman (Ohio Bar # 59797)*
                                                           *Trial Attorney
                                                        Yvette McGee Brown (Ohio Bar # 30642)
                                                        JONES DAY
                                                        325 John H. McConnell Boulevard
                                                        Suite 600
                                                        Columbus, Ohio 43215-2673
                                                        (614) 469-3939
                                                        Email: mrgladman@jonesday.com

                                                        Counsel for Plaintiff
                                                        CARDINAL HEALTH, INC.
